Name: COMMISSION REGULATION (EC) No 1887/97 of 26 September 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 27 . 9 . 97 EN Official Journal of the European Communities L 265/79 COMMISSION REGULATION (EC) No 1887/97 of 26 September 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down , pursuant to the outcome of the Uruguay Round multilat ­ eral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation , HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 27 September 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 26 September 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 337, 24. 12. 1994, p . 66 . (2) OJ L 325, 14. 12 . 1996 , p . 5 . 0 OJ L 387, 31 . 12. 1992, p. 1 . (") OJ L 22, 31 . 1 . 1995 , p. 1 . L 265/80 EN Official Journal of the European Communities 27. 9 . 97 ANNEX to the Commission Regulation of 26 September 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value ex 0707 00 25 060 81,7 999 81,7 0709 90 79 052 72,0 999 72,0 0805 30 30 388 74,8 524 54,8 528 58,4 999 62,7 0806 10 40 052 94,2 064 45,0 400 207,0 999 115,4 0808 10 92, 0808 10 94, 0808 10 98 052 72,0 064 47,8 388 99,6 400 81,4 528 52,5 528 64,8 804 87,9 999 72,3 0808 20 57 052 100,6 064 86,5 999 93,5 0809 30 41,0809 30 49 052 168,0 400 139,7 624 180,5 999 162,7 0809 40 30 052 57,5 060 53,0 064 81,3 066 54,6 068 30,4 400 109,9 624 146,5 999 76,2 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ L 14, 19 . 1 . 1996, p. 6). Code 999 stands for 'of other origin '.